Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-13 and 18-23 have been withdrawn. Applicant’s election without traverse of claims 1-10 and 14-17 in the reply files on 11/09/2021 is acknowledged.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by   Chai et al. (US 20170094546 A1).
Regarding claim 1, Chai teaches a method of wireless communication (Method of coexistence of LTE and Wi-Fi of Fig. 7, LTE is synchronous and WIFI is asynchronous, see [0077], comprising: 
obtaining, by a wireless node (e.g. eNodeB 402 of Fig. 4), a synchronization boundary configuration for a shared communication channel (channel reservations 508, 512 over time 506, see [0087]), wherein the synchronization boundary configuration defines a synchronous contention window (For example, let the reservation duration 508,512 be L.times. the transmit airtime of a WiFi frame, and set its contention window range to [LW.sub.min,LW.sub.max], see [0088]) and periodicity for synchronous access contention by all accessing nodes of one or more radio access technologies (e.g. time 506 od Fig. 5; LAA-LTE may improve on the short-term WiFi fairness by allowing the LTE channel to be activated for shorter periods of 1-10 ms intervals, see [0041]); 

initiating, by the wireless node, a synchronous contention procedure at the next synchronous contention window (When the WiFi interface detects a transmission opportunity during the empty data RBs of the last LTE subframe 510, it may immediately send\three CTS-to-Self packets 516 back-to-back, separated by SIFS duration, see [0092]); 
conducting, by the wireless node, transmissions according to a result of the synchronous contention procedure (Hence, a transmitted CTS frame 516 can easily fit completely within the time gaps 515, see [0093]); and 
returning, by the wireless node, to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window (Fig. 5 depicts wherein the system moved to channel reservation 512 which is for the WI-FI interface; Hence WI-FI uses asynchronous access) and prior to a subsequent synchronous contention window (Once the WiFi interface gains access to the channel, it reserves the channel for a particular channel reservation temporal period 410 …The WiFi interface then relinquishes the channel to the LTE interface, and the unlicensed CC on that channel for downlink transmissions to the UEs over time 418, see [0078] and Fig. 4).
Regarding claim 2, Chai teaches the method of claim 1, further including: ceasing, by the wireless node, all current transmissions on the shared communication channel in response to identification of the next synchronous contention window, wherein the initiating the synchronous contention procedure is performed after the ceasing (In some embodiments, to overcome this 

Regarding claim 4, Chai teaches the method of claim 1, wherein the periodicity is defined for one or more maximum channel occupancy times (MCOTs) (For example, let the reservation duration 508,512 be L.times. the transmit airtime of a WiFi frame, and set its contention window range to [LW.sub.min,LW.sub.max], see [0088]).

Regarding claim 5, Chai teaches the method of claim 1, wherein the synchronous contention procedure determines access to the shared communication channel according to one of: 
a listen before talk (LBT) procedure between one or more equal priority wireless nodes of the one or more radio access technologies (LAA-LTE uses Listen-Before-Talk (LBT) that relies on Clear Channel Assessment (CCA) before LTE subframes are transmitted, see [0041]); 
a rotating priority, wherein one or more wireless nodes of the one or more radio access technologies are divided into one or more access groups for which a priority sequence rotates between each of the one or more access groups every synchronous contention window; or 
a fixed priority, wherein a priority access type is assigned to each of one or more priority wireless nodes having high priority traffic, and a low-priority access type is assigned to each of one or more nodes not having the high priority traffic.

autonomously determining the absolute system timing reference within the wireless node (In some embodiments, frequency and time synchronization across both USRPs 314, 318 is maintained by using a common reference clock source 316, see [066]); receiving the absolute system timing reference from a neighboring node in a same radio access technology as the wireless node; 
receiving the absolute system timing reference in a separate radio access technology signal received at the wireless node; or 
monitoring for the absolute system timing reference in a detected signal from a different radio access technology.

Regarding claim 9, Chai teaches the method of claim 1, further including: 
detecting, by the wireless node, success of the synchronous contention procedure (Once die WiFi interface gains access to the channel, see [0049]); 
transmitting, by the wireless node, a signaling grant to a receiver node, wherein the signaling grant provides resources for the receiver node to transmit protection signals prior to an end of the next synchronous contention window (Once die WiFi interface gains access to the channel, it may broadcast a Clear-to-Send (CTS)-to-Self with the Network Allocation Vector (NAV) field set to the duration of the LTE transmission, see [0049]).

Regarding claim 10, Chai teaches the method of claim 9, wherein the signaling grant further provides a plurality of additional resources for the receiver node to transmit the protection signals at intervals between the next synchronization contention window and the subsequent synchronization contention window (see for example reference signals 515 of Fig. 5).


Regarding claim 14, Chai teaches the method of wireless communication (Method of coexistence of LTE and Wi-Fi of Fig. 7, LTE is synchronous and WIFI is asynchronous, see [0077]); Chai discloses comprising: 
obtaining, by a wireless node (e.g. eNodeB 402 of Fig. 4), a synchronization boundary configuration for a shared communication channel (channel reservations 508, 512 over time 506, see [0087]), wherein the synchronization boundary configuration defines a synchronous contention window (For example, let the reservation duration 508,512 be L.times. the transmit airtime of a WiFi frame, and set its contention window range to [LW.sub.min,LW.sub.max], see [0088]) and periodicity for synchronous access contention by all accessing nodes of one or more radio access technologies (e.g. time 506 od Fig. 5; LAA-LTE may improve on the short-term WiFi fairness by allowing the LTE channel to be activated for shorter periods of 1-10 ms intervals, see [0041]); 
identifying, by the wireless node, a next synchronous contention window according to the synchronization boundary configuration using an absolute system timing reference (LTE nodes may be configured for asynchronous access and synchronous transmission in block 704, and a channel may be reserved for LTE transmission in the LTE nodes in block 706, see [0100]; and frequency and time synchronization across both USRPs 314, 318 is maintained by using a common reference clock source 316, see [0066]); 
initiating, by the wireless node, a synchronous contention procedure at the next synchronous contention window (In block 712, contention window sizes may be scaled to maintain throughput fairness to WiFi. For example, as described with respect to FIG. 5, above, let the reservation duration 508, 512 be L.times. the transmit airtime of a WiFi frame, and set its contention window range to [LW.sub.min,LW.sub.max], see [0101]); 

returning, by the wireless node, to asynchronous access contention for one or more asynchronous contention windows after the next synchronous contention window and prior to a subsequent synchronous contention window (channel reservations may be extended in block 714 by, for example, inserting successive CTS-to-Self frames in accordance with the present principles. In block 716, time gaps may be generated in a last LTE downlink subframe by, for example, preventing scheduling any data transmission in the last LTE downlink subframe, see[0102]; When the WiFi interface detects a transmission opportunity during the empty data RBs of the last LTE subframe 510, it may immediately send\three CTS-to-Self packets 516 back-to-back, separated by SIFS duration in accordance with the present principles, see [0092]).

Regarding claim 15, Chai teaches the method of claim 14, further including: determining, by the wireless node, to perform the identifying, the initiating, and the conducting in response to detection of a communication state of the wireless node identified for synchronous access (In one embodiment, interference (e.g., LTE/WiFi interference) may be detected in a network in block 702, see [0100]).

Regarding claim 16, Chai teaches the method of claim 15, wherein the communication state includes one or more of: a maximum threshold number of failed attempts to access the shared communication channel; or a data buffer filled above a threshold amount of data for transmission.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Fan et al. (US 20180110063 A1).
Regarding claim 3, Chai teaches the method of claim 1.
However, Chai does not teach wherein the synchronous access contention according to the obtaining, the identifying, the initiating, the conducting, and the returning is performed in response to a predetermined node class of the wireless node, wherein the predetermined node class includes one or more of: a power class and a deployment location.
In an analogous art, Fan teaches wherein the synchronous access contention according to the obtaining, the identifying, the initiating, the conducting, and the returning is performed in response to a predetermined node class of the wireless node (see steps 1305-1320 of Fig. 13), wherein the predetermined node class includes one or more of: a power class and a deployment location (Further, a 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Chai with the shared channel of Fan to provide a method to improve low latency transmissions (e.g., mission critical (MiCr) and autonomous uplink transmissions) by designating low latency sub-intervals (e.g., reserving resources) for such transmissions within the intervals defined for operator-based use as suggested. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Sherman et al. (US 20090137206 A1).
Regarding claim 6, Chai teaches the method of claim 5.
However, Chai does not teach wherein the conducting the transmissions includes: switching access to another shared communication channel for the transmissions in response to the result of the synchronous contention procedure including the wireless node having the low-priority access type detecting a priority wireless node with a priority access type contending for the shared communication channel.
In an analogous art, Sherman teaches wherein the conducting the transmissions includes: switching access to another shared communication channel for the transmissions in response to the result of the synchronous contention procedure including the wireless node having the low-priority access type detecting a priority wireless node with a priority access type contending for the shared communication channel (First, the request is checked whether it is Bluetooth or WLAN request (step 50). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Chai with the coexistence of Sherman to provide method of providing a mechanism for achieving coexistence between a Bluetooth system and WLAN system collocated in the same communications device such as a mobile terminal as suggested. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Karaki (US 20210227581 A1).
Regarding claim 7, Chai teaches the method of claim 1.
However, Chai does not teach wherein the obtaining the synchronization boundary configuration includes receiving the synchronization boundary configuration from a synchronization initiating node.
In an analogous art, Karaki teaches wherein the obtaining the synchronization boundary configuration includes receiving the synchronization boundary configuration from a synchronization initiating node (The radio access node 14 transmits a C-PDCCH that includes an indication of which UL subframes belong to a same channel occupancy (step 102). More specifically, the C-PDCCH includes an indication of a UL burst duration and an offset, as described above. The scheduled uplink subframes are the subframes that start after the offset and for the UL burst duration indicated by the C-PDCCH, see [0106] and the UE would use the random-access procedure to connect to the network, obtain synchronization, and also send the SR, see [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the coexistence of Chai with the coexistence of Karaki to provide systems and methods are disclosed herein . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan (US 10177875 B2) discloses uplink resources in m subframes of a licensed assisted access (LAA) cell. The DCI comprises: a resource blocks (RBs) field; a modulation and coding scheme (MCS) field; and a redundancy versions (RV) field and a new data indicators (NDI) field for each of the m subframes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641